DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 28, 2021, the objections the claims, drawings, specification and the 112(b) rejections in the previous office action (dated 06/23/2021), are hereby withdrawn.  Claims 29 and 34-35 have been amended, claims 31-32, 36-37 and 57 were previously presented, claims 30, 33, 38-56 have been cancelled, and claims 58-78 have been newly added. 
	Therefore, claims 29, 31-32, 34-37 and 57-78 are currently pending.

Drawings
The drawings were received on September 21, 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Emile E. DeLuca on January 7, 2022.
The application has been amended as follows: 
	Claim 35 has been cancelled.

	
29. (Currently Amended) A container, comprising:
a base;

a pivot handle, comprising:
a mount having a connecting body attached to the peripheral wall of the container;
a handle body extending from the mount and selectively positioned relative to the peripheral wall between an operating position, in which the handle body extends away from the internal area, and a storage position, in which the handle body is rotated relative to the operating position and at least a portion of the handle body extends above the internal area, wherein the handle body is configured to rotate within a plane that is parallel to the base as the handle body rotates between the operating position and the storage position, and wherein the handle body remains pivotally coupled to the mount as the handle body rotates between the operating position and the storage position;
a lid configured to cover the internal area; wherein when the lid is seated upon the peripheral wall of the container and the handle body is in the storage position, the lid is
positioned between the internal area and the portion of the handle body that extends above the internal area; and 
wherein the lid includes a grip that is configured to receive the portion of the handle body when the handle body is in the storage position.

In claim 36, Ln. 1, the phrase, “The container of claim 35..” has been change to “The container of claim [[35]]29…”
In claim 57, Ln. 1, the phrase, “The container of claim 35..” has been change to “The container of claim [[35]]29…”


Allowable Subject Matter
Claims 29, 31-32, 34, 36-37 and 57-78 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record; specifically Lamers US 6173860; hereinafter Lamers) discloses most of the claimed invention; however, the prior art does not expressly teach wherein the lid includes a grip that is configured to receive the portion of the handle body when the handle body is in the storage position (as recited in claim 29), nor does it teach wherein the handle body comprises a locking arm and a pivot arm; wherein the pivot arm is pivotally connected to the mount; wherein when the handle body is positioned in the operating position, the locking arm is secured in place relative to the mount, and wherein when the handle body is positioned in the storage position, the locking arm is disengaged from the mount (as recited in claim 58).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736